El Juez Asociado Señor Frastco Soto,
emitió la opinión del tribunal.
La apelada solicita la desestimación de la apelación, por-que el alegato no se ajusta al reglamento de esta corte.
Una simple lectura del mismo es bastante para que sos-tengamos la moción de la apelada.
No bay una verdadera exposición de errores ni tampoco 'éstos se discuten separadamente.
El señalamiento de errores parece dividirlos el apelante en dos grupos: graves y menos graves. Estos últimos se enumeran del I al VI; signen entonces los errores graves con nueva numeración del I al VII. Esto por sí induce a cierta.confusión en la apuntación de errores. De los califi-cados como menos graves sólo se discuten separadamente los cuatro primeros pero por una mera indicación a los mis-mos sin una seria argumentación que los sostenga. Des-pués no bay separación en la disensión de los que el ape-lante apunta como graves. Se inicia la disensión en rela-ción a ellos por lo que llama diebo apelante una “disgre-eión” que ocupa varias páginas y que no se refiere a ningún error específico. De aquí se pasa al examen en general de la prueba sin concretar aquella parte del testimonio de tes-tigos que constituyen las cuestiones levantadas, las objecio-*468nes y excepciones tomadas, ni referencia a las páginas del récord para ser comprobadas, y finalmente el apelante bajo el epígrafe “Realidad de los becbos ocurridos, según lo aprecia el demandante-apelante,” bace nn historial de cier-tos hechos, en los que ni siquiera se bace una ligera indica-ción a la transcripción de la evidencia.
El apelante aunque admite en su mayor parte que no bace la referencia a las páginas del récord para que poda-mos encontrar fácilmente las alegaciones y la prueba que es objeto de los errores señalados, alega como excusa que el récord no tiene nada de voluminoso y que tal omisión no implica una violación de las reglas de esta corte, ofreciendo en todo caso subsanar dichas omisiones en el acto de' la vista. El apelante, sin embargo, no compareció al acto de la vista y como aparece además que el récord taquigráfico se compone de más de 300 páginas, todo ello indica la poca seriedad de la oposición del apelante y su falta de atención á- ’ la ’ constante jurisprudencia de esta Corte Suprema en relación a desestimaciones de apelaciones por la omisión a las reglas 42 y 43 de su Reglamento. Goble & Jiménez v. Truyol & Co., 27 D.P.R. 393; Sucn. de Juan Suro v. Sucn. de Encarnación Prado et al., 29 D.P.R. 361. Véase también Amy v. Sucn. Verges, 35 D.P.R. 37.
Del presente caso podíamos repetir exactamente lo que se dijo por esta corte en el caso de Goble, supra, con estas palabras:
“Deseamos consignar además que hemos examinado la transcrip-ción de los autos y que estamos convencidos de que la corte de dis-trito impartió justicia en este pleito, pero preferimos fundar nues-tra sentencia en la falta de cumplimiento por parte de la apelante de la regla 42 citada, para llamar la atención a la abogacía sobre cuestión de tanta importancia para la debida consideración y reso-lución de las apelaciones que se interpongan ante este tribunal.”

Por todo lo expuesto, •la apelación interpuesta debe des-estimarse.